Case: 11-31018       Document: 00512397445         Page: 1     Date Filed: 10/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 4, 2013
                                     No. 11-31018
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LOUIS CAO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:08-CR-90-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Louis Cao pleaded guilty to possession with intent to distribute 3,4-
methylenedioxymethamphetamine (MDMA) and was sentenced to 151 months
of imprisonment and three years of supervised release. He argues that his
sentence should be vacated and the case remanded so that the district court may
conform the written judgment to its oral pronouncement by removing a special
condition of supervision requiring him to participate in a mental health program
and assist in the cost of the treatment. The Government asserts that there is no

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-31018    Document: 00512397445     Page: 2   Date Filed: 10/04/2013

                                 No. 11-31018

conflict between the written judgment and the oral pronouncement of sentence
and that consideration of the issue is barred by a waiver provision in Cao’s plea
agreement.
      It is unnecessary to address the waiver issue because the Government is
correct that there is no conflict between the district court’s oral pronouncement
and its written judgment. See United States v. Vega, 332 F.3d 849, 852 (5th Cir.
2003).
      AFFIRMED.




                                       2